Title: From Thomas Jefferson to Cato P.B. O’Maddin, 27 March 1824
From: Jefferson, Thomas
To: O’Maddin, Cato P.B.


Sir
Monto
Mar. 27. 24.
I recieved duly your letter of the 20th expressing a disposition to establish a female academy in the neighboring village of Christsg there is one there at this time under a lady of high approbn, much esteemed in the place and one with whom a competition could scarcely be successful. I am advised at the same time by those whom I have consulted that the place would n furnish a 2d school, this trial was made the last year & followed by abortion. This is all I can say as to that place, and as to others no one has less informn than my self. going little into society, not reading newspapers and withdrawing from all avoidable correspdce I hope you will find others more capable of being useful to you, and tender you my respectful salutnsTh: J.